Citation Nr: 0704107	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The appellant and her brother



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran, who had active service in the United States Navy 
from July 1959 to June 1961, died in July 1990.

The appellant is the veteran's widow; she submitted a VA Form 
21- 534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Widow or Child, 
in September 2001.  This matter comes before the Board on 
appeal from a July 2002 rating decision by the RO that denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

In August 2003 the appellant and her brother testified at a 
Decision Review Officer hearing held at the RO.  In September 
2004, the appellant testified at a Board  hearing that was 
conducted at the RO before the undersigned Board member.

By a February 2005 action, the Board remanded this case for 
further development.  It has now been returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1990; the cause of his death 
was congenital cerebral arteriovenous malformation.

2.  The available evidence does not show that the congenital 
malformation was noted when the veteran entered military 
service in 1959.

3.  There is no clear and unmistakable evidence that the 
congenital malformation did not permanently worsen during 
service. 


CONCLUSION OF LAW

The veteran's death is the result of disease that is 
attributable to military service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(b), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's congenital 
arteriovenous malformation was not symptomatic at the time of 
his entry into service and that the condition was aggravated 
by the veteran's military service.  She argues that the 
veteran's abnormal behavior in service, and his psychiatric 
hospitalization in service during May 10 to June 5, 1961, are 
evidence that he was experiencing symptoms of his congenital 
arteriovenous malformation.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  For veterans of war or who served in 
active military service after December 31, 1946, each such 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  VA General 
Counsel has made it clear that there must be clear and 
unmistakable evidence showing both pre-existence of the 
disorder and no aggravation in order to overcome the 
presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability is considered the "principal" (primary) 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A "contributory" cause of death is inherently one 
not related to the principal cause.  Id. § 3.312(c).  A 
contributory cause must be causally connected to the death 
and must have "contributed substantially or materially" to 
death, "combined to cause death", or "aided or lent 
assistance to the production of death."  Id.

The veteran's death certificate listed the immediate cause of 
death to be severe bleeding (with a history of bleeding 
disorder) due to complications of therapy for cerebral 
arteriovenous malformation.  On July [redacted], 1990, the veteran 
died during surgery to treat his cerebral arteriovenous 
malformation due to exsanguination (excessive bleeding).  
Evidence in the record reveals that cerebral arteriovenous 
malformation is a congenital disorder.  VA General Counsel 
has determined that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  While a congenital "defect" is viewed as 
more or less stationary in nature and not capable of 
improving or deteriorating, a congenital "disease" can be 
viewed as capable of improving or deteriorating.  See 
VAOPGCPREC 82-90.  In the present case the Board determines 
that the veteran's congenital cerebral arteriovenous 
malformation was a congenital "disease" that was capable of 
improving or deteriorating.  The record showing increased 
symptomatology and ultimately death due to this congenital 
problem supports this conclusion.  Therefore, service 
connection may be established on evidence showing that the 
disease was incurred in or aggravated by service.  Although 
it seems illogical that a congenital disease, which the 
veteran clearly had from birth, could have been incurred in 
service, the presumption of soundness of 38 U.S.C.A. § 1111 
can operate to lead to such a conclusion, especially in light 
of VAOPGCPREC 82-90, which indicates that a congenital 
disease may be found to have been incurred in service.  
Indeed, General Counsel has noted the following about this 
strange result:  

We note that the logic of section 1111 
may be questioned in other respects.  A 
presumption serves to permit the 
inference of a material fact, and it 
ordinarily ceases to operate once the 
contrary of the presumed fact is proven 
by the requisite degree of proof.  See 
A.C. Auckerman Co. v. R.L. Chaides 
Constr. Co., 960 F.2d 1020, 1037 (Fed. 
Cir. 1992) (a presumption "completely 
vanishes upon the introduction of 
evidence sufficient to support a finding 
of the nonexistence of the presumed 
fact.").  Although section 1111 provides 
a presumption that a veteran was in sound 
condition at the time of entry into 
service, its language compels the 
seemingly illogical conclusion that the 
presumption is not rebutted even where VA 
proves the contrary by showing that the 
veteran's disease or injury clearly and 
unmistakably existed prior to service.  
The additional rebuttal element in 
section 1111 - a showing that the 
preexisting condition was not aggravated 
after entry into service - has no obvious 
bearing upon the presumed fact of whether 
the veteran was in sound condition when 
he or she entered service.  Accordingly, 
there is no obvious correlation between 
the fact presumed (sound condition at 
entry) and the facts that must be proven 
to rebut that presumption (including the 
absence of aggravation subsequent to 
entry).  

. . . The fact that a statute produces 
arguably illogical results ordinarily 
does not, in itself, provide a basis for 
disregarding the literal meaning of the 
statute.  See Griffin v. Oceanic 
Contractors, Inc., 458 U.S. 564, 575 
(1982); Denkler v. United States, 
782 F.2d 1003, 1007 (Fed. Cir. 1986).   
The Supreme Court has explained that, if 
a statute, properly construed, produces 
"mischievous, absurd, or otherwise 
objectionable" results, "the remedy 
lies with the law making authority."  
Crooks v. Harrelson, 282 U.S. 55, 60 
(1930).  Where the literal reading of a 
statute would produce an odd result, it 
is appropriate to search for other 
evidence of congressional intent.  See 
Public Citizen v. United States 
Department of Justice, 491 U.S. 440, 454 
(1989).  The literal meaning of a statute 
may, in some instances, be so contrary to 
the purpose of the statute that Congress 
clearly could not have intended the 
result.  See Griffin, 458 U.S. at 571.  
Departure from the literal meaning of the 
statute, however, is permissible only if 
the history or structure of the statute 
persuasively shows that Congress did not 
intend what the statutory language 
literally requires.  See Crooks, 282 U.S. 
at 60 ("there must be something to make 
plain the intent of Congress that the 
letter of the statute is not to 
prevail"); Denkler, 782 F.2d at 1007 
("the absurd result, as it appears to 
the judge, of literal construction of a 
statute, does not justify a reading 
unsupported by the text, unless it can be 
shown that the intent of Congress was 
imperfectly expressed.").   As explained 
above, the relevant legislative history 
of section 1111 indicates that Congress 
intended VA to bear the burden of showing 
the absence of aggravation in order to 
rebut the presumption of sound condition.  
Accordingly, concerns regarding the 
wisdom of that requirement do not permit 
the statute to be interpreted contrary to 
its plain meaning.

VAOPGCPREC 03-2003 (July 16, 2003).  Thus, for the reasons 
that follow, the Board finds that the evidence in this case 
does not rebut the presumption of soundness and that the 
veteran's death may consequently be attributed to his period 
of active military service.

At the August 2003 Decision Review Officer hearing, the 
appellant testified that she first met the veteran in 1967, 
and they were married in 1968.  She said that, when they 
first met, the veteran was always complaining about 
headaches, and he was always very stressed out.  His behavior 
was very difficult to handle.  After they were married, they 
waited three years (apparently to have a child, a son who was 
born in 1971).  During those three years his behavior 
continued to be strange.  After their son was born in 1971, 
the veteran had his first grand mal seizure while at work.  
This was when they found out about his arteriovenous 
malfunction.  He was at the University of New Mexico 
Hospital, but then he was treated at the VA Hospital for six 
to eight weeks in the psychiatric ward, and he was taking a 
lot of pain and nerve medication.  She had no knowledge of 
the veteran having had seizures prior to 1971, except that 
his hand and the right side of his face were numb, and he had 
constant headaches.  He had told her that he experienced 
those problems in service, and that prior to service he had 
sought treatment from a doctor, but was only sent home with 
Aspirin.  She testified that the veteran had a VA claim 
pending at the time of his death, that he had filed his first 
claim in the 1970s, and that he had made several appeals.  
They had copies of all his records, but they were destroyed 
in a fire at home after the veteran's death.

At the September 2004 Board hearing, the appellant provided 
similar testimony.  She testified that she felt the veteran's 
death was service connected because he had severe headaches, 
and he was on headache medication in service which she 
claimed aggravated his condition so it became progressively 
worse.  The appellant's representative noted that the 
medication the veteran used in service was Doloran, which is 
a medication to help control headaches.  A week after their 
son was born in 1971 the veteran became very ill, and that is 
when it was discovered that he had the arteriovenous 
malformation.  They were informed that he had had the 
condition since childhood.  A doctor had also stated that the 
veteran's condition had been aggravated in service.  She 
testified that she had observed that the veteran had constant 
headaches and pain since they were married.  She noted that 
the veteran had been treated in the mental ward at the VA 
Hospital for six to eight weeks in order to try to control 
the headaches.   That would have occurred in about 1976, but 
she said the records from that period of time were not able 
to be located.  The appellant's representative noted that the 
veteran's service personnel file showed that he got into 
trouble on several different occasions during service, 
disobeying orders, he was discharged due to a personality 
disorder, and he was hospitalized during service.  They could 
not determine why he was hospitalized because the SMRs were 
missing.  He said the thrust of their argument was to show 
that the veteran did suffer from headaches during service, 
and that it should be considered that his arteriovenous 
malformation was aggravated by stress and pressures of 
military service.  It was also noted that the veteran had 
undergone surgical procedures in about 1980 and 1982.  The 
appellant testified that she felt that the veteran's 
congenital arteriovenous malformation was aggravated by his 
service because she believed he had been very sick when he 
was in service.  

The veteran's terminal treatment process began when he was 
hospitalized at the University of New Mexico Hospital's 
Bernalillo County Medical Center from January 21, 1990 to 
February 2, 1990.  In a summary of that hospitalization, the 
treating physician noted the veteran's medical history, and 
that he was diagnosed with a right frontal arteriovenous 
malformation in 1971.  He underwent embolization in 1980, and 
again in 1983.  He continued to experience left-sided 
weakness and intermittent headaches.  He had been 
experiencing epilepsy since 1971.  The last seizure had 
occurred in November 1989.  A magnetic resonance imaging 
study (MRI) conducted in November 1989 showed an enlarging 
arteriovenous malformation with mass effect.  Presumably the 
medical diagnoses and procedures described in this summary 
were conducted at the University of New Mexico Hospital's 
Bernalillo County Medical Center.  However, the hospital was 
unable to provide those early treatment records.  The report 
also noted, apparently based on the veteran's own report, 
that he had suffered from epilepsy since childhood.

Records, though incomplete, from the New Mexico VA Health 
System, contained a January 1983 urine test that noted a 
clinical history of fever and brain mass, and a January 1983 
peripheral blood and marrow examination that noted a history 
of fever and leucopenia.  The diagnostic interpretation was 
that the cause of the leucopenia was more likely related to a 
viral infection, as opposed to Dilantin (which the veteran 
was apparently taking for epilepsy).  The veteran was also 
diagnosed with mild hypoproliferative anemia with increased 
iron stores compatible with anemia of chronic disease.  There 
was also a May 1983 report of dermatological treatment.  A 
computer print-out of appointments revealed that the veteran 
consulted the New Mexico VA Health System on March 22, 1985; 
January 2, 1986; and March 19, 1986.  He was admitted to the 
VA hospital on January 2, 1986, with a diagnosis of Right 
Hemisphere AVM (no discharge date was noted).  Another 
computer print-out showed that the veteran had appointments 
with the neurology department in February 1986, April 1986, 
May 1986, and June 1986.  

Review of the veteran's service personnel records showed that 
in December 1959 the veteran received non-judicial punishment 
for disrespect toward a superior officer.  On April 6, 1961, 
the veteran received non-judicial punishment for unauthorized 
absence, disobedience of a direct order, and fighting and 
creating a disturbance.  On April 15, 1961, the veteran 
received non-judicial punishment for unauthorized absence.  
In May 1961 the veteran was transferred to the United States 
Naval Hospital in Oakland, California.  The veteran's SMRs 
(two pages) show that he was hospitalized from May 10 to June 
5, 1961.  He was initially diagnosed with acute poisoning.  
On May 26, 1961, his diagnosis was revised to acute 
poisoning, not elsewhere classified, by a drug called 
Doloran.  On May 28, 1961 the veteran was diagnosed with 
passive dependency reaction, which was revised to emotional 
instability reaction when he was released for discharge from 
service on June 5, 1961.  The veteran's personnel records 
show that on June 5, 1961, he was found by a Board of Medical 
Survey to be unsuitable for service.  He was released for 
discharge to the United States Naval Receiving Station in San 
Francisco that date to await discharge.  While at the United 
States Naval Receiving Station, on June 20, 1961, the veteran 
received further non-judicial punishment for unauthorized 
absence.  He was discharged from service on June 28, 1961.

By a letter dated in April 2003, Dr. G. Michael Lopez stated 
that the veteran had been under his care for 13 years up to 
the time of his death.  He stated that the veteran had 
suffered from a large arteriovenous malformation which 
actually became symptomatic while he was serving in the 
military.

In October 2003, a VA physician reviewed the claims file in 
order to render an opinion on the cause of the veteran's 
death.  The reviewing examiner noted that no service medical 
records were available, and that the loss of those records 
had been documented by an official document to that effect 
(although he did make reference to the two pages of SMRs that 
were in the claims file).  He also noted that no records were 
found from the New Mexico VA Health System.  The examiner 
noted that the appellant had submitted private medical 
records in order to establish her claim.  A service document 
showed that the veteran served on active duty from 1959 to 
1961; that while in service he was treated for a drug 
overdose, passive dependency reaction, and emotional 
instability reaction; and he was discharged on June 28, 1961.  
He also reviewed a chronological record of service that 
covered July 27, 1959 to June 29, 1961 (he was referring to 
the two SMR pages that were in the claims file), and noted 
there was no evidence of any condition that would suggest 
epilepsy or epileptic seizures.

The reviewing physician noted the appellant's position that 
the veteran's abnormal behavior in service was a sign of his 
congenital problem.  He noted the appellant's testimony (at 
an August 2003 DRO hearing) that she had met the veteran in 
1967 and married him in 1968.  During the engagement and 
marriage she had observed behavioral changes and memory 
lapses.  The reviewer also noted that he had reviewed the 
medical records from the University of New Mexico for the 
period of the veteran's terminal illness (and he referenced 
the history noted above).  He noted that it was not until 
1971 that the veteran experienced his first seizure, and that 
the veteran's physician's had alluded to the fact that 
arteriovenous malformations are present from birth and 
childhood, which the reviewer agreed was correct.  He noted 
that such lesions are congenital and tend to enlarge and 
worsen with time, which was supported by the records.  
However, he stated that there was no documentation of 
epileptic type symptomatology having occurred before 1971.  
The reviewing examiner's opinion was that he was unable to 
find any documentation that during the veteran's two years of 
active military service there were symptoms that clearly 
represented the veteran's arteriovenous malformation lesion.  
He noted that the appellant had stated that the veteran's 
symptoms and strange behavior did not start until shortly 
after she met him in 1967.  The reviewing examiner concluded 
that it was not likely that the veteran's death was the 
result of any aggravation caused by his military service.  

A second VA examiner reviewed the claims file for rendering 
an opinion on the cause of the veteran's death in May 2006, 
subsequent to the February 2005 Board remand for further 
development.  This reviewing examiner provided a long 
discussion on the nature of arteriovenous malformations.  In 
pertinent part, he noted that the natural history of 
arteriovenous malformations is governed by their tendency to 
insidiously enlarge, generally becoming symptomatic during 
the second to fifth decades of life, although symptoms could 
occur at any age.  The diagnosis of arteriovenous 
malformation increases with patient age, and is often noted 
before the patient is 50 years old.  Clinical presentation 
typically falls into one of three categories: intracranial 
hemorrhage (41 to 79 percent); seizures (11 to 33 percent); 
and headaches or progressive neurologic deficit.  
Presentation in childhood is more often associated with 
intracranial hemorrhage than in adults.  The long-term risk 
of hemorrhage has been evaluated in numerous natural history 
studies, and is reported to be approximately 2 to 3 percent 
per year.  The examiner's review of recent medical literature 
did not identify specific risk behaviors, activities, or 
medical conditions that were associated with hastening the 
natural progression of the disease beyond variables 
associated with the arteriovenous malformation itself.

The reviewing examiner noted that there was very limited 
medical documentation in the claims file related to the 
veteran's military service and ensuing years until the time 
of his terminal illness and death.  With reference to a July 
1990 death summary from the University of New Mexico 
Hospital, the reviewer noted a similar medical history as had 
been discussed above, that the veteran first became aware of 
the diagnosis of arteriovenous malformation in 1971.  He 
noted that past medical history in the January 1990 
hospitalization summary from the University of New Mexico 
Hospital referenced right temporal arteriovenous malformation 
and epilepsy as a child, prior headaches, and altered mental 
status, with no substantiating medical documentation for 
those statements.  He noted the April 2003 letter from Dr. 
Lopez who stated he had treated the veteran until his death, 
and that the veteran had become symptomatic while serving in 
the military, but no medical documentation supported that 
statement either.  The reviewing examiner provided the 
opinion that, since specific risk factors were not 
identified, it was unlikely that the natural progression of 
the disease was altered by the veteran's military service.  

The reviewer did note, however, that the veteran was 
hospitalized in a psychiatric hospital when he was still in 
service for an overdose of mefenamic acid (Doloran), a 
nonsteroidal anti-inflammatory drug often prescribed to 
control inflammation and/or pain.  He further noted that 
mefenamic acid is a cyclooxygenase inhibitor with the 
potential for bleeding complications related to platelet 
inhibition.  Without the treatment records, the reviewer 
stated that it would be difficult to ascertain the exact 
nature of the hospitalization, whether there were any signs 
or symptoms of intracranial bleeding, and why the drug had 
been prescribed.  He opined that, without medical 
documentation regarding this hospitalization, it would be 
impossible to conclude with clear and unmistakable certainty 
that the pre-existing arteriovenous malformation did not 
undergo worsening due to this overdose.  

With further review of the January 1990 hospitalization 
summary from the University of New Mexico Hospital, the VA 
reviewer noted that the veteran underwent surgery where the 
arteriovenous malformation was embolized through the right 
internal carotid artery, and intraoperatively he was reported 
to have significant generalized oozing from his operative 
site, as well as a significant nosebleed from his nasal 
tracheal intubation.  The reviewer provided a detailed 
discussion of the process in diagnosing and evaluating the 
veteran's bleeding problem during the period of his terminal 
illness from January to July 1990.  He noted that the first 
mention (in the record) of a bleeding diathesis was from the 
January 1990 surgical procedure.  He concluded with the 
opinion that the veteran's bleeding tendency played a very 
minor, if significant at all, role in his final 
exsanguination, as it most likely resulted from the release 
of tissue thromboplastin from the brain into the vascular 
system during surgery.  He stated that the veteran's fatal 
exsanguination was unlikely related to any pre-existing 
bleeding tendency.  The VA reviewer concluded that, with 
medical documentation in the claims folder being very 
limited, and even lacking for certain time periods, it was 
very difficult to draw absolute conclusions.  

In the present case, the Board finds that the determinative 
evidence relates to the veteran's hospitalization at the 
Oakland Naval Hospital from May 10 to June 5, 1961, his 
abnormal behavior evidenced by discipline primarily in April 
1961 near the end of his service, and the appellant's 
contention that the veteran suffered headaches in service.

Regarding this period of time, the first VA reviewer in 
August 2003 concluded that, because there was no 
documentation of epileptic type symptomatology having 
occurred before 1971, he found no documentation that during 
the veteran's two years of active military service there were 
symptoms that clearly represented the veteran's arteriovenous 
malformation lesion, and he concluded that it was not likely 
that the veteran's death was the result of any aggravation 
caused by his military service.  The second VA reviewer in 
May 2006, because specific risk factors were not identified, 
opined that it was unlikely that the natural progression of 
the disease was altered by the veteran's military service.  
However, as to the veteran's hospitalization for overdose of 
Doloran in May to June 1961, the reviewer opined that, 
without medical documentation regarding this hospitalization, 
it would be impossible to conclude with clear and 
unmistakable certainty that the pre-existing arteriovenous 
malformation did not undergo worsening due to this overdose.  
Thus, the Board has for consideration two conflicting medical 
opinions relating to whether the veteran's congenital 
arteriovenous malformation was aggravated by his military 
service.

The evidence of record does support that Doloran can be 
prescribed for use as a pain killer.  The Board notes that 
the appellant was competent to testify about what she 
observed and discussed with the veteran with regard to his 
symptoms of constant severe headache pain and erratic 
behavior after she met him in 1967, and what the veteran told 
her about the symptoms in the form of severe headaches that 
he experienced prior to and during service.  38 C.F.R. 
§ 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Considering the record as a whole, the Board finds that the 
second reviewer's opinion regarding the veteran's having 
overdosed on Doloran could possibly have aggravated his 
congenital arteriovenous malformation during service, along 
with the testimony of the appellant as to the headaches the 
veteran told her he had experienced prior to and during 
service, is persuasive.  The missing records that could 
provide more dispositive facts that could tip the scale one 
way or the other are not available, and in this case there 
are far more records than usual missing or unavailable due to 
possibly having been lost or destroyed.  There is evidence in 
the record that VA did have a claims file for the veteran 
that no doubt contained a great deal of medical evidence and 
statements by the veteran, and that file has been lost 
between the RO and the National Personnel Records Center.  
Here, although there are conflicting medical opinions, the 
Board finds that VA has not met the burden of 38 U.S.C.A. 
§ 1111.  In other words, while the congenital malformation 
was clearly one that had existed prior to service, there is 
not clear and unmistakable evidence that it was not 
aggravated by service.  The last VA reviewer concluded as 
much, especially regarding the effect that the in-service 
overdose may have had on the congenital malformation.  

The Board notes that the veteran's having overdosed on a drug 
raises a question of possible drug abuse, for which 
compensation may not be paid.  38 U.S.C.A. § 1110.  "In line 
of duty" means an injury or disease incurred or aggravated 
during a period of active military, naval, or air service 
unless such injury or disease was the result of the veteran's 
own willful misconduct, or, for claims filed after October 
31, 1990, was a result of his or her abuse of alcohol or 
drugs.  38 C.F.R. § 3.1(m) (2006).  "Willful misconduct" 
means an act involving conscious wrongdoing or known 
prohibited action.  38 C.F.R. § 3.1(n) (2006).  However, in 
the present case the Board finds that the exact circumstances 
of the veteran's overdose on the drug Doloran are completely 
unknown because of the lack of detailed treatment records 
from the Oakland Naval Hospital.  The details of when, how 
and why the veteran overdosed are not known.  For instance, 
whether he was intentionally attempting to experience the 
effects of an overdose, which could be considered "drug 
abuse," or whether he mistakenly took too many doses in 
order to quiet severe pain simply cannot be ascertained.  
Indeed, there is a possibility that he was prescribed too 
much medication.  Therefore, the Board finds that the 
evidence is not sufficient to justify a finding that the 
veteran's overdose on Doloran was a result of his "abuse" 
of drugs.  

Accordingly, with application of 38 U.S.C.A. § 1111, the 
Board finds that the congenital disease cannot be said to 
have been extant prior to service and not aggravated thereby.  
The presumption of soundness is not overcome, and because of 
the VA reviewer's opinion of the possibility of aggravation, 
the congenital disease must be attributed to the veteran's 
period of military service.  A grant of service connection 
for the cause of the veteran's death is therefore warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


